UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7361



KENJI JETER,

                                            Petitioner - Appellant,

          versus


COLIE RUSHTON, Warden, McCormick Correctional
Institution; HENRY MCMASTER, Attorney General
of the State of South Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry F. Floyd, District Judge. (CA-
04-22689-4)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenji Jeter, Appellant Pro Se. Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenji Jeter seeks to appeal the district court’s order

adopting the recommendation of the magistrate judge to deny relief

on   his   28   U.S.C.   §   2255     (2000)    motion.    This   order   is   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of his constitutional claims

by   the   district      court   is    debatable     or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Jeter has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        - 2 -